Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 5-11, filed 6/24/2022, with respect to the amended claims have been fully considered and are persuasive.  
Allowable Subject Matter
1.         Claims 1-4, 6-7, and 10-19 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 1, the prior art search failed to disclose a chemical trace detection system, comprising: 
an ionization chamber defining a chamber volume; 
a drift tube coupled to the ionization chamber; 
a detector disposed within the drift tube; 
a voltage source to produce an electrical field in the drift tube; 
an ionizer positioned in the chamber volume to establish an ionization region within the chamber volume adjacent to the electrical field; and 
a desorber positionable within the chamber volume, the desorber including a sample holder to hold a sample immediately adjacent to the ionizer in the ionization region and a sample heater to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly into the ionization region from the sample holder to form ionized molecules that are forced toward the detector by the electrical field. 
 
             Regarding claim 14, the prior art search failed to disclose a method for detecting one or more substances with a chemical trace detection system, comprising: 
placing a sample in a sample holder;    
positioning the sample holder in a chamber volume of an ionization chamber such that the sample is within the chamber volume and immediately adjacent to an ionization region generated by an ionizer; 
desorbing at least a portion of the sample in the sample holder to form desorbed sample particles; 
introducing the desorbed sample particles directly into the ionization region from the sample holder to form ionized molecules; and 
forcing, with an electrical field, the ionized molecules to a detector.  

3.      The prior art search did not disclose or make obvious claim 1, with the elements of (emphasis added): an ionization chamber defining a chamber volume; 
a drift tube coupled to the ionization chamber; 
a detector disposed within the drift tube; 
an ionizer positioned in the chamber volume to establish an ionization region within the chamber volume adjacent to the electrical field; and 
a desorber positionable within the chamber volume, the desorber including a sample holder to hold a sample immediately adjacent to the ionizer in the ionization region and a sample heater to desorb particles of the sample held in the sample holder such that the desorbed particles are introduced directly into the ionization region from the sample holder to form ionized molecules that are forced toward the detector by the electrical field. 

4.      The prior art search did not disclose or make obvious claim 14, with the elements of (emphasis added): positioning the sample holder in a chamber volume of an ionization chamber such that the sample is within the chamber volume and immediately adjacent to an ionization region generated by an ionizer; 
desorbing at least a portion of the sample in the sample holder to form desorbed sample particles; 
introducing the desorbed sample particles directly into the ionization region from the sample holder to form ionized molecules.

5.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881